Citation Nr: 0844444	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for depression with insomnia, for the period from 
July 30, 2003 through June 23, 2005.  

2.  Entitlement to a staged initial evaluation in excess of 
50 percent for depression with insomnia, for the period from 
June 24, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1995 to July 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  Among 15 other issues 
adjudicated in that rating decision, the RO granted 
entitlement to service connection for depression with 
insomnia, and assigned an initial rating of 10 percent, 
effective July 30, 2003.  

In May 2004, the RO received from the veteran a notice of 
disagreement with respect to four of the issues decided in 
the September 2003 RO rating decision, including the matter 
of entitlement to a higher initial rating for depression with 
insomnia.  In December 2004, the RO issued a statement of the 
case as to those four issues.  In February 2005, the RO 
received the veteran's substantive appeal, in which the 
veteran expressly limited her appeal to entitlement to a 
higher initial rating for depression with insomnia.  Thus, 
the only issue currently on appeal and within the Board's 
jurisdiction is entitlement to a higher initial rating for 
depression with insomnia.  See 38 U.S.C.A. §§ 7104, 7105.  In 
November 2006, the RO assigned a higher initial rating of 50 
percent for depression with insomnia, effective from June 24, 
2005.

In August 2007, the RO issued a supplemental statement of the 
case to as all four of the issues that had been identified in 
the veteran's May 2004 notice of disagreement, even though 
the February 2005 substantive appeal had been expressly 
limited to the issue of entitlement to a higher initial 
rating for insomnia with depression.  At an October 2008 
hearing before the undersigned Veterans Law Judge, the matter 
for appellate consideration was identified as entitlement to 
a higher initial rating for depression with insomnia, and the 
veteran, with the assistance of her representative, provided 
testimony as to that issue only, without any expression of 
intent to appeal any additional matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial rating for depression with 
insomnia, currently rated as 10 percent disabling from July 
30, 2003 through June 23, 2005, and 50 percent disabling from 
June 24, 2005.  In her May 2004 notice of disagreement, the 
appellant wrote that she had begun to see a mental health 
therapist once a week, at the recommendation of her primary 
care providers, due to symptoms of depression, anxiety, 
anxiety attacks, insomnia, short and long-term memory loss 
and loss of concentration.  She wrote that any information 
needed was in her medical record and that civilian 
documentation would be sent upon request.  In a VA Form 9 
received in February 2005, she wrote that she wanted a re-
evaluation of the percentage of disability based on her 
current medical diagnosis and records.  She elaborated that 
she was prepared to submit her current medical information 
from her general practitioner and mental health professional.  
At her October 2008 Board hearing, she described having been 
recently prescribed stronger dosages and different 
medications for insomnia, anxiety and depression by her 
private care providers.  She identified her private care 
providers as Family Medical Associates in Middleton, 
Massachusetts, at which she is prescribed psychiatric 
medications, and also a licensed social worker, D.T., from 
whom she receives counseling every week.  (See October 2008 
Board hearing transcript (Tr.) at pages 3-10.)  The Board 
finds that the records of private treatment and counseling 
that the veteran has identified would be useful in 
adjudication of her claim.  See 38 U.S.C.A. § 5103A(a)-(b).    

Additionally, the veteran's description of recently receiving 
higher doses of psychiatric medication and additional or 
stronger medications may reflect a worsening of her 
condition.  (Tr. at 3-5.)  A new VA psychiatric examination 
for the purposes of ascertaining the current severity of the 
veteran's service-connected depression with insomnia would be 
useful in adjudication of her claim for a higher initial 
rating.  See 38 U.S.C.A. § 5103A(d); VAOPGCPREC 11-95.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for her depression and 
insomnia for the period from July 2003 
forward.  After any authorizations required 
for release of medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain all 
records so identified.

The records sought must include all 
relevant records of treatment from licensed 
social worker D.T. and from Family Medical 
Associates in Middleton, Massachusetts.  
(See October 2008 Board hearing transcript 
at pages 3-5.)

The veteran should be advised that she may 
alternatively obtain such records herself 
and submit them to VA, but that VA will 
make reasonable efforts to assist her in 
obtaining such records if she provides the 
authorization required for release of 
medical information to VA.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination with 
an appropriate specialist for the purpose of 
determining the current severity of her 
service-connected depression with insomnia.

All necessary tests and studies should be 
conducted.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed.

3.   Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




